Citation Nr: 1818398	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-52 930A	)	DATE
	)
	)


THE ISSUE

Whether a prior decision, dated August 23, 2012, of the Board of Veterans' Appeals that granted an effective date of October 8, 1998 for the grant of service connection for gastritis, ulcer, status post gastric surgery, should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The moving party in this case had active military service from August 1948 to September 1951.

In his pending motion, the Veteran seeks revision or reversal of an August 23, 2012 decision of the Board of Veterans' Appeals (Board), which, in pertinent part, granted an effective date of October 8, 1998 for the grant of service connection for gastritis, ulcer, status post gastric surgery.  


FINDING OF FACT

The Board's August 23, 2012 decision was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.


CONCLUSION OF LAW

The August 23, 2012 Board decision, which granted an effective date of October 8, 1998 for the grant of service connection for gastritis, ulcer, status post gastric surgery does not contain clear and unmistakable error.  38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003). 

II.  Clear and Unmistakable Error

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice, Rule 1400 through Rule 1411, codified at 38 C.F.R. §§ 20.1400-141 1 (2017). 

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

In addition, 38 C.F.R. § 20.1404(b) provides that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision. 38 C.F.R. § 20.1400.  Section 20.1403(a) provides that CUE is a very specific and rare kind of error. It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(b) (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation. 38 C.F.R. § 20.1403(d)-(e). See also 38 U.S.C. §§ 501(a), 7111 (2012). 

The Veteran submitted a statement in May 2014 that he disagreed with the effective date of October 8, 1998 for service connection for a gastrointestinal disorder that was granted by the Board in the August 2012 decision.  He stated that the effective date should be October 1951, at the time of his separation from service.  He noted that his diagnosis called conversion reaction (mental) was instead a physical diagnosis of gastritis, which had been incorrectly diagnosed.  He stated that he was experiencing stomach pains during his service and placed on a bland diet, which did not alleviate the symptoms.  He indicated that his stomach disability led to his discharge.  See May 22, 2014 letter.  

In December 2017 the Veteran submitted another letter with a copy of treatment that he received in 1985 for his gastrointestinal problems.  A February 1985 esophagogastroscopy notes a diagnosis of bile reflux gastritis, gastric polyp, and possible second polypoid areas at stoma.  The report notes that a duodenal ulcer was diagnosed in 1970.

The Veteran's representative submitted argument on the Veteran's behalf in February 2018 noting that the Veteran argued that the evidence of record clearly demonstrated that his symptoms he had at discharge were consistent with the symptoms that were ultimately service-connected with an effective date of October 1998.  The Veteran also reportedly argued that all decisions that denied his gastrointestinal claim prior to 1998 were in error.

The Veteran is essentially arguing that because the medical professionals who examined him in service misdiagnosed his stomach disorder as a mental health disorder, he should be granted service connection back to the date of his separation from service.  He does not argue, nor does the evidence show, that there was an error committed on behalf of the Board; but is arguing that the correct facts were not before the Board.  

The service treatment records show that in February 1951 the Veteran had complaints of persistent gastrointestinal complaints for two years.  His GI series was negative.  He had gaseous distention of the stomach.  The provisional diagnosis was conversion reaction.  He was evaluated and found to be complaining of stomach trouble, nervousness, and pain on the top of his head.  He was interviewed and it became apparent to the examining clinician that he had major difficulties around authority figures.  He was found to suffer considerably from an anxiety reaction.  An evaluation in April 1951 notes the Veteran's complaints of gastrointestinal symptoms but found that they were without organic basis.  He continued to have no relief from medication.  The clinician determined that the gastrointestinal complaints were a defense and that during the interview he became upset and worried about mental illness of his mother and sister, and did not mention any stomach problems.  The separation examination noted normal clinical evaluation of the abdomen.  His psychiatric diagnosis was conversion reaction.

The Veteran was granted service connection for conversion reaction in a rating decision dated in January 1952.  In an October 1952 letter, it was noted that there was no change to the previous rating noting the diagnosis of anxiety reaction.  The Veteran did not appeal these RO decisions.  He filed an increased rating for his conversion reaction, which was denied in January 1956.  In his appeal to the Board, he argued that his stomach condition was service-connected.  The Board denied the claim in May 1956.  The Veteran asserted that his nervous stomach was aggravated during service in June 1959.  A June 1959 rating decision determined that there was no new evidence showing clear and unmistakable error in granting a peacetime service connection and denied the claim.  This decision was appealed to the Board, which also denied the claim in August 1960.  May 1972 and March 1997 rating decisions denying service connection for chronic cholecystitis and gastritis, respectively, also were not appealed.  The Veteran submitted a submission in October 1998, in which he asserted entitlement to service connection for his gastrointestinal disorder

In the August 2012 decision, the Board reviewed the previous adjudicatory determinations by the RO including the rating decision in January 1952,  the October 1952 letter, the January 1956 rating decision; and his appeal to the Board, which denied the claim in May 1956; the June 1959 rating decision; the August 1960 Board decision; the May 1972 rating decision, and the March 1997 rating decision.  The Board noted that the Veteran's submission in October 1998 was the effective date for the Veteran's grant of service connection for his gastrointestinal disorder.

The Board in the August 2012 decision noted the Veteran's arguments that he should have an effective date of 1951 when he separated from service and filed his first claim for disability compensation.  The Board determined, however, that all prior dates before 1998 were inapplicable due to the finality of the May 1972 and March 1997 rating decisions.  A VA medical opinion was provided in February 2010, which related the Veteran's gastrointestinal disorder to his military service, which the Board determined was the missing link for granting the Veteran's claim.

After review of the record, the Board finds that there was no CUE committed in the August 2012 Board decision with respect to its finding on the question of the effective date for the grant of service connection for gastritis, ulcer, status post gastric surgery. 

The record shows that the Board considered all of the evidence referenced by the Veteran at the time of the August 2012 decision.  There also is no indication that the Board did not apply the correct law to this case.  VA law provides that service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

The effective date for an award of service connection is governed by 38 U.S.C.A. § 5110 (a), which states that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore. 38 U.S.C.A. § 5110 (a).  The date of entitlement to an award of service connection is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  A final decision is binding based on the evidence then of record and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2017).

The Board found that there was no evidence that the Veteran submitted a claim for service connection for his gastrointestinal disorder after the last final March 1997 rating decision prior to his submission in October 1998.  

To the extent that the Veteran argues that the Board should have weighed the findings in the service treatment record differently, a disagreement over how the facts were weighed or evaluated does not constitute CUE.  See 38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C. §§ 501(a), 7111 (2012).  

The August 2012 Board's conclusion was reasonable and supported by the evidence then of record and the applicable statutory and regulatory provisions in existence at that time.

For the reasons and bases expressed above, the Board finds that the August 2012 decision of the Board did not contain CUE.  Thus, the motion seeking revision or reversal of that decision must be denied.


ORDER

The CUE motion is denied.



                       ____________________________________________
	LESLEY A. REIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



